Appeal by defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered December 9, 1983, convicting him of assault in the *490first degree, upon his plea of guilty, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 4 to 8 years.
Judgment affirmed.
Each case involving a pretrial identification by photographs must be considered on its own facts (Simmons v United States, 390 US 377). Here defendant’s contention that the identification procedure employed was so impermissibly suggestive as to give rise to a very substantial likelihood of irreparable misidentification is without merit. The People’s evidence on this issue was clearly credible and defendant did not sustain his burden by rebutting it with credible contrary evidence (see, People v Berrios, 28 NY2d 361).
Further, defendant has not shown that he was prejudiced in any way by the 15-month delay between the date of the crime and the date of his arrest. During that time the police conducted a vigorous investigation and arrested defendant as soon as he was located.
Finally, we note that the sentence imposed was appropriate under the circumstances of this case. O’Connor, J. P., Weinstein, Niehoff and Fiber, JJ., concur.